NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AGUSTIN ZAVALA AGUILAR, AKA                     No.    13-71885
Ernesto Amayo,
                                                Agency No. A088-890-402
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Agustin Zavala Aguilar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny the petition for review.

      Substantial evidence supports the agency’s denial of withholding of removal

where Aguilar failed to establish that the Salvadoran government was or would be

unable or unwilling to control his alleged persecutors. See Nahrvani v. Gonzales,

399 F.3d 1148, 1154 (9th Cir. 2005) (record did not compel finding petitioner

faced persecution by forces the government was unable or unwilling to control).

Thus, Aguilar’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                 13-71885